

116 S3849 IS: Emergency Limitation Periods Extensions for Workers Act
U.S. Senate
2020-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3849IN THE SENATE OF THE UNITED STATESJune 1, 2020Ms. Warren (for herself, Mrs. Murray, Ms. Smith, Ms. Baldwin, Mr. Blumenthal, Mr. Brown, Mr. Cardin, Ms. Harris, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo extend limitation periods for labor and employment laws, and for other purposes.1.Short titleThis Act may be cited as the Emergency Limitation Periods Extensions for Workers Act.2.Extending limitation periods for labor and employment laws(a)DefinitionsIn this section:(1)COVID–19 public health emergency periodThe term COVID–19 public health emergency period means the period—(A)beginning on the first date of the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19; and (B)ending on the date on which the declaration (including any renewal) terminates. (2)Labor or employment lawThe term labor or employment law means—(A)the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.);(B)subchapter IV of chapter 31 of title 40, United States Code (commonly known as the Davis-Bacon Act);(C)the Portal-to-Portal Act of 1974 (29 U.S.C. 251 et seq.), for violations of the Fair Labor Standards Act of 1938 or subchapter IV of chapter 31 of title 40, United States Code;(D)the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.);(E)the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1801 et seq.);(F)the National Labor Relations Act (29 U.S.C. 151 et seq.);(G)chapter 67 of title 41, United States Code (commonly known as the Service Contract Act of 1965);(H)section 2415 of title 28, United States Code, for violations of chapter 67 of title 41, United States Code; (I)title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.);(J)the Age Discrimination in Employment Act of 1967 (29 U.S.C. 621 et seq.);(K)title I and section 503, for violations with respect to that title, of the Americans with Disabilities Act of 1990 (42 U.S.C. 12111 et seq., 12203);(L)title V of the Rehabilitation Act of 1973 (29 U.S.C. 791 et seq.), for violations with respect to sections 501 and 503 of that title (29 U.S.C. 791, 793);(M)title II of the Genetic Information Nondiscrimination Act of 2008 (42 U.S.C. 2000ff et seq.); (N)sections 1977 and 1979 of the Revised Statutes (42 U.S.C. 1981, 1983);(O)chapter 43 of title 38, United States Code, for violations with respect to sections 4311, 4312, 4313, 4316, 4317, and 4318 of that title;(P)title I of the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.) and the Emergency Family and Medical Leave Expansion Act (29 U.S.C. 2612, 2620 note);(Q)title 5, United States Code, for violations with respect to subchapter V of chapter 63 of that title; (R)the Emergency Paid Sick Leave Act (29 U.S.C. 2601 note);(S)the Government Employee Rights Act of 1991 (42 U.S.C. 2000e–16a et seq.);(T)the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.), for violations described in sections 201, 202, 203, 206, 208, 215, and 220, and the Genetic Information Nondiscrimination Act of 2008; and (U)chapter 5 of title 3, United States Code, for violations described in sections 411, 412, 413, 416, 417, 425, and 431 and the Genetic Information Nondiscrimination Act of 2008.(b)In general(1)Overlap intervalIn this subsection, the term overlap interval means the interval of an overlap between—(A)any limitations period for filing a claim, charge, filing, or other request for a Federal agency proceeding or complaint for a civil action under a labor or employment law; and (B)a COVID–19 public health emergency period.(2)Extensions of limitations periodNotwithstanding any provision of an Act or title described in subsection (a)(2), or any other provision of law, if there is an overlap described in paragraph (1)(A) involving a limitations period described in that paragraph, the limitations period shall be—(A)extended to run through the 90th day after the last day of the COVID–19 public health emergency period; and(B)extended again by the length of the overlap interval.